Citation Nr: 0831447	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  99-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1961, and had active duty for training (ACDUTRA) 
from June 14 to June 28, 1986.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision of the 
RO that declined to reopen a claim for service connection for 
a right total hip replacement on the basis that new and 
material evidence had not been received; and from subsequent 
decisions of the RO that denied service connection for a left 
hip disability and for L4-5 disc herniation with surgery.  
The veteran timely appealed.

In January 2001, the veteran testified during a hearing 
before a former Veterans Law Judge.

The Board reopened the claim for service connection for a 
right total hip replacement in April 2001.
  
In an April 2006 decision, the Board denied, in pertinent 
part, service connection for a right hip disability, a left 
hip disability, and a back disability (L4-L5 disc herniation 
with surgery).  The veteran appealed the April 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Joint Motion for Remand, 
the parties moved to vacate that portion of the April 2006 
decision that denied service connection for a right hip 
disability, a left hip disability, and a back disability; and 
remand the case to the Board.  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In April 2008, the Board duly notified the veteran that the 
Board no longer employed the Veterans Law Judge that 
conducted the January 2001 Board hearing and that he had the 
right to another Board hearing.  In May 2008, the veteran 
indicated that he did not want an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board notes that, following active service, the veteran 
was involved in a motor vehicle accident in 1979.  
Examination in January 1980 revealed minimal tenderness in 
the T12 to L1 interspinous ligament area, as well as the 
paralumbar muscles.  Pain was noted primarily with forward 
flexion.  X-rays then revealed the fracture was solidly 
healed.  The examiner anticipated a 10 percent partial 
disability to the veteran's back as a whole.

Records dated in March 1985 also reveal that the veteran 
sustained compression fractures, possibly L1, and wore a 
Juitt brace for three months following the motor vehicle 
accident in 1979.  The veteran reported continuing problems 
with his right leg, which progressively worsened in severity.  
There was numbness, tingling, pain, and a burning sensation 
in the anterior thigh area on the right leg with some loss of 
strength.  X-rays revealed compression fractures of T11, T12, 
and L1 with some degenerative arthritis noted in the lumbar 
spine.  There also was spondylolisthesis Grade I at L5, and 
severe degenerative arthritis of the [right] hip.  A March 
1985 hospital record includes a final diagnosis of 
degenerative disc disease at the L4-L5 level with stenosis.

The veteran was ordered to report for ACDUTRA in June 1986.  
He contends that he re-injured his right hip, as well as his 
back and left hip, during annual training when he jumped off 
the back of a 21/2 ton truck that had stopped at the barracks 
and parked along an incline across a ditch.  The veteran 
reported that he lost his balance and twisted his right hip.

Records show complaints of hip pain to a pre-existing injury 
in June 1986.  The veteran did not seek medical care at the 
dispensary, but instead returned home, rested, and then 
sought treatment from his private physician a few days later.

According to records of the veteran's private physician, 
dated in July 1986, the veteran had a history of hip pain 
dating to several years earlier, in which he had an L1 
compression fracture in 1979, but subsequently did well.  The 
veteran had been told the previous year that he might well 
have to have a total hip replacement.  Examination in July 
1986 revealed dysplasia of the right hip with secondary 
hypertrophic arthritis.  X-rays of the lumbar spine revealed 
an old compression deformity of either L1 or L2.  The veteran 
then underwent a right total hip replacement in August 1986.

Records also show that the veteran fell off of a platform in 
August 1987, causing pain in his back and both hips.  Five 
percent disability impairment was attributed to this fall by 
his physician.  Continuing lumbar pain and left sciatica with 
radiculopathy were noted in February 1989. 

A military report of investigation, dated in October 1987, 
reveals that the veteran had sustained an injury to his back, 
hip, and right leg when he jumped off the back of a 21/2 ton 
truck in June 1986.  

Records received from the Social Security Administration 
indicate that the veteran became disabled from employment in 
August 1987, due primarily to his back and right hip 
disabilities.

Non-VA hospital records, dated November to December 1987, 
include diagnoses of lumbar degenerative disc disease with 
degenerative spondylolisthesis and post-traumatic left L5 
radiculitis; status-post right hip joint replacement; and 
osteoarthritis of the left hip.  The veteran underwent a 
right L4-L5 laminotomy, foraminotomy, and partial discectomy 
in March 1996 and in December 1998.  He underwent additional 
back surgeries in May 2000.

Records dated in September 1988 reveal restricted motion in 
the veteran's left hip.  X-rays taken in February 2001 reveal 
moderate degenerative arthritis of the left hip.  The veteran 
subsequently underwent a left total hip replacement in May 
2002.

In January 2001, the veteran's treating surgeon, Guy 
L. Rutledge, III, M.D., indicated that the veteran had a 
right total hip replacement in 1986, and that he had not been 
seen in the office for several years.  Dr. Rutledge noted 
that the veteran's acute discomfort had been precipitated by 
a jump off a truck in June 1986, although the veteran had a 
prior history of hip dysplasia and degenerative joint 
disease.  Dr. Rutledge opined that the June 1986 truck injury 
contributed materially to the decompensation of the veteran's 
hip, requiring total hip replacement.

Also in January 2001, another of the veteran's treating 
physicians, Andre J. Fontana, M.D., opined that the veteran 
suffered a severe exacerbation to his pre-existing conditions 
at the time of the June 1986 incident, and as a result his 
condition continued to deteriorate over a period of time.

The Board notes that a VA examiner in July 2001 found 
insufficient medical evidence to opine, without speculation, 
as to whether the veteran injured his back and hips, 
secondary to jumping from the back of a truck while on 
ACDUTRA in June 1986.  The examiner noted the possibility of 
injury, based on the veteran's reported history.  It was 
concluded that there was insufficient medical evidence to 
indicate the claim rose to the level of medical certainty or 
even as likely as not.  

In December 2005, another treating physician, Tim S. Revels, 
M.D., noted that the veteran's back disabilities had their 
onset in 1979, following the motor vehicle accident, and had 
gotten worse over the years.  The veteran underwent total hip 
replacements and back surgeries, and he continued to suffer 
from chronic low back pain, pain down the legs, and recurrent 
stenosis.  Dr. Revels opined that the injury during ACDUTRA 
in 1986 could be an aggravation to an ongoing process, and 
caused it to continue to deteriorate and worsen.

In the Joint Motion, the parties essentially agreed that:  
(1) the July 2001 VA examiner did not address whether each of 
the veteran's pre-existing right hip, left hip, and back 
disabilities was aggravated during the veteran's ACDUTRA in 
June 1986; and (2) the Board should evaluate each of the 
issues of aggravation, and analyze the credibility and 
probative value of the evidence of record.  

Under these circumstances, the Board finds that an 
examination is needed to determine whether each of the pre-
existing right hip, left hip, and back disabilities was 
aggravated in service.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current right hip, left 
hip, and back disability.  For each 
disability found, the examiner should 
opine whether it had its onset during the 
June 1986 period of ACDUTRA or underwent 
a permanent increase in severity.  If a 
permanent increase during ACDUTRA is 
found, the specific measurable degree of 
disability due to the injury should be 
specified.  The examiner should reconcile 
any opinion with the 1979-1985 treatment 
records, the 1986-1987 treatment records, 
and the subsequent treatment records; and 
the opinions of Dr. Rutledge and 
Dr. Fontana in January 2001, the July 
2001 VA examination, and Dr. Revels in 
December 2005 referenced herein.  

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate each of the claims 
on appeal.  If the benefits sought are 
not fully granted, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

